Dismissed and Memorandum Opinion filed August 27,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00714-CV
____________
 
GRAND TOUR PRODUCTIONS, INC. D/B/A
BAREBACK INN AND
GENE EARL GRANT, Appellants
 
V.
 
SCOTTSDALE INSURANCE COMPANY, Appellee
 

 
On Appeal from the
61st District Court
Harris County,
Texas
Trial Court Cause
No. 2007-59624
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed July 14, 2009.  On
August 19, 2009, appellants filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Justices
Anderson, Guzman, and Boyce.